Citation Nr: 0614104	
Decision Date: 05/15/06    Archive Date: 05/25/06

DOCKET NO.  03-34 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional right upper extremity disability, claimed as due 
to VA medical treatment in February 1999.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel




INTRODUCTION

The veteran served on active duty from January 1965 to July 
1965 and from November 1965 to December 1965.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision of the RO, by which the RO 
denied the benefit sought herein.


FINDING OF FACT

The medical evidence does not demonstrate that the veteran's 
right upper extremity disability was aggravated by 
carelessness, negligence, lack of proper skill, and error in 
judgment on the part of VA in furnishing medical treatment to 
the veteran in February 1999.


CONCLUSION OF LAW

The payment of benefits under the provisions of 38 U.S.C.A. § 
1151 for aggravation of the veteran's right upper extremity 
symptomatology is not warranted.  38 U.S.C.A. §§ 1151, 5107 
(West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, it is noted that VA has an obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and to assist claimants by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005). 

Recently the United States Court of Appeals for Veterans 
Claims (hereinafter the Court) issued a decision which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) applied to all five elements of a service 
connection claim, which include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (U.S. 
Vet. App. March 3, 2006).  

The Court held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, slip op. at 14.  The Court held that 
such notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim 
(presumably any claim for compensation or pension) includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§ § 3.159(a)-(c) (2005). 

That said, in June 2001 (and prior to the initial 
adjudication of this claim) the RO sent the veteran a letter 
that informed him of the evidence necessary to establish 
entitlement to the benefit sought herein, what evidence they 
would obtain, and what evidence he should submit.  This 
letter also, essentially, requested that he provide any 
medical evidence in his possession that pertained to this 
claim.  The Board finds that the notice requirements set 
forth have been met, because while the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board concludes herein that the preponderance of 
the evidence is against the veteran's claim of entitlement to 
38 U.S.C.A. § 1151 benefits, and any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

The Board also concludes VA's duty to assist has been 
satisfied.  Among other things, the veteran was afforded two 
VA medical examinations relevant to the issue on appeal. 

Standard of Review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102, 4.3 (2005).  When the positive 
and negative evidence as to a claim is in approximate 
balance, thereby creating a reasonable doubt as to the merits 
of a claim, the claimant prevails.  Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Id. at 1365.

Factual Background 

In late February 1999, the veteran underwent surgery at a VA 
facility due to gradually increasing symptoms of Dupuytren's 
contracture of the right ring and small fingers.  The surgery 
involved several incisions to the right hand.  The surgical 
report indicated that the veteran tolerated the procedure 
without difficulty.  A progress note dated the following day 
revealed that the veteran's right upper extremity was in a 
cast.  No burn was noted.

In March 1999, six days after surgery, the veteran asserted 
that his cast was removed too soon and that he had developed 
sores on his right arm due to the tape.  The veteran was 
fitted with a splint and was instructed to return two weeks 
later for a splint adjustment.

Later in March 1999, he was seen for splint adjustment.  He 
indicated that coming into VA for physical therapy would be 
difficult, and fee-basis treatment was discussed and 
subsequently approved.

A late March 1999 VA occupational therapy report reflected 
that the veteran was to initiate certain exercises of the 
right hand and right upper extremity.  The assessment was 
that the veteran was three and a half weeks status post right 
Dupuytren's release with stiffness throughout the right upper 
extremity.  The veteran, according to the report, had a wound 
on the forearm.  The veteran was scheduled to be seen twice a 
week for physical therapy for the following two weeks. 

A March 1999 private treatment report indicated complaints 
relevant to the skin of the right forearm.  It was indicated 
that the skin complaints resulted from a reaction to tape.  
An April 1999 private treatment record reflected that right 
hand exercises were prescribed.  A June 1999 private 
treatment report indicated that the burn on the veteran's 
forearm was healing well.  It was indicated that the veteran 
would have to continue range of motion exercises of the right 
hand.  An August 1999 private treatment note reflected the 
presence of a red scar on the veteran's forearm.  There was 
full wrist flexion, decreased grip strength, and the lack of 
full right hand range of motion.  Exercises were prescribed.

A January 2000 VA physical therapy progress note indicated 
that the veteran had been unable to come in for VA treatment 
of his hand as often as necessary because he lived some 
distance away from the VA medical facility.  The veteran 
complained of right hand stiffness and pain.  He was shown 
several exercises and issued a new hand helper.

In his February 2001 claim, the veteran asserted that his 
right hand was damaged due to the February 1999 surgery and 
that his right arm had been burned severely.

On January 2004 VA examination, the veteran that indicated 
following surgery, he complained of burning sensations and 
that when his cast was removed, there was loss of skin over 
the right forearm.  He asserted that the right forearm burn 
resulted in a delay in right hand rehabilitation and that he 
still, as a consequence, experienced right hand pain.  The 
examiner noted a scar on the right forearm.  The examiner's 
impression was of symptomatic scars and limited movement of 
the right hand and forearm.  The examiner then stated, "per 
[veteran's] report, these injuries resulted in a delay in the 
rehabilitation of his right hand, which has now resulted in 
loss of movement.  [The veteran] also described these scars 
as being symptomatic, as they [were] often painful."

In a September 2004 VA examination report, the same examiner 
indicated that the veteran asserted that the right forearm 
burn resulted in a delay of the rehabilitation process and 
that the burn required two or three months in which to heal.  
The veteran alleged, moreover, that he experienced limited 
mobility of his right hand and right wrist pain resulting 
from delayed treatment.  The examiner described well healed 
linear scars on the right hand.  There were three thin 
hypopigmented scars on the right forearm.  The scars were not 
tender to palpation, according to the examiner.  The examiner 
diagnosed a chemical or heat burn of unknown etiology of the 
right forearm likely secondary to the heat of the cast or a 
chemical that was placed underneath the cast.  The examiner 
essentially opined that the scars caused no disability.  The 
delay in treatment, according to the examiner, affected the 
strength and mobility of the right hand.

Law and Regulations 

38 U.S.C. § 1151 and its implementing regulations have 
undergone several changes in the past decade, most recently 
effective October 1, 1997.  See Pub. L. No. 104-204, § 
422(a), 110 Stat. 2926 (1996).  In pertinent part, 38 
U.S.C.A. § 1151 now reads as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected. For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and--

"(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was- (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable."

In this case, the veteran filed his § 1151 claim in February 
2001.  Accordingly, the post October 1, 1997 version of the 
law and regulations must be applied.  See VAOPGCPREC 40-97 
(all Section 1151 claims which were filed after October 1, 
1997, must be adjudicated under the statutory provisions 
currently in effect, which essentially require a showing of 
negligence or fault on the part of VA).

Discussion

In summary, VA compensation benefits shall be awarded for 
additional disability caused by VA medical treatment where 
the proximate cause of the disability was either 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonably foreseeable.  See 
38 U.S.C.A. § 1151.

In the instant case, the Board does not dispute the fact that 
the veteran suffered a right forearm burn after his February 
1999 surgery.  However, as opposed to his contentions, 
physical therapy was not delayed.  The records clearly 
reflect treatment shortly following surgery.  Furthermore, 
because the veteran indicated that he could not come to VA 
for treatment, fee-basis treatment was arranged at another 
location.  In all, the record reveals regular and intensive 
treatment in the weeks and months following surgery.  The 
burn was mentioned in treatment records, but at no time was 
it stated that the burn was in any way impeding physical 
therapy or recovery from the surgery in general.  

In this regard, the Board does not credit the VA examiner's 
opinion.  Although he does assert that the burn delayed 
physical therapy, there is no suggestion in the record that 
any such delay occurred.  Indeed, the examiner did not point 
to any specific piece of evidence in the record reflecting 
delay in right upper extremity physical therapy due to a 
right forearm burn or for any other reason.  The Board 
reminds the veteran that VA decision makers have discretion 
to accept or reject pieces of evidence provided that 
sufficient reasons and bases are set forth explaining such 
actions.  Hayes v. Brown, 5 Vet. App. 60, 69- 70 (1993), 
citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992).  

Furthermore, the Board notes that there is no showing of 
additional disability due to the February 1999 surgery.  The 
veteran has some scarring due to the burn and surgical 
incisions, but, although he complains of symptomatic scars, 
the objective evidence reflects that the scars cause no 
disability.  Because the objective evidence shows 
asymptomatic scars, it follows that the scars cause no 
additional disability.  The veteran complains of right hand 
loss of range of motion and right wrist pain.  There is no 
indication in the record, however, that these symptoms 
constitute additional disability.  Additional disability is a 
prerequisite for the granting of VA benefits under 
38 U.S.C.A. § 1151.  Thus, because there is no additional 
disability, the veteran's claim must be denied.

However, even assuming, arguendo, that additional disability 
was present, the outcome of the case would not be change.  A 
showing of additional disability is not sufficient to 
substantiate a 38 U.S.C.A. § 1151 claim.  The additional 
disability must be the result of carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing medical treatment.  
There are of record two medical opinions, neither of which 
expresses any such action on the part of VA.  As well, none 
of the other medical records, both VA and private, indicate 
any carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing medical treatment.  

Absent a showing of additional disability due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing medical treatment, compensation under 38 U.S.C.A. 
§ 1151 cannot be granted.  Thus, again, the veteran's claim 
is denied.  

The Board is aware that the veteran believes that additional 
disability due to carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing medical treatment is present.  The 
veteran, however, is not competent to render medical 
diagnoses and opinions upon which the Board may rely.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

The appeal is denied.



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


